               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION


UNITED STATES OF AMERICA,                )
                                         )
                           Plaintiff,    )
                                         )
vs.                                      )             No. 20-CR-121-BCW
                                         )
MATTHEW E. MADDEN,                       )
                                         )
                           Defendant.    )


            MOTION TO DISMISS THE INDICTMENT BECAUSE
              18 U.S.C. 922(G)(3) IS VOID FOR VAGUENESS

       COMES NOW the Defendant, Matthew E. Madden, through counsel, and

moves the court to dismiss the indictment because the statute charged is

unconstitutionally void for vagueness. Police arrested Mr. Madden at a Black Lives

Matter demonstration after finding him in possession of a firearm and less than one

gram of marijuana. The indictment (ECF #8) alleges that on or about June 2, 2020, Mr.

Madden, “being an unlawful user of, or addicted to a controlled substance, i.e.

marijuana,” knowingly possessed a firearm in violation of Title 18 U.S.C. § 922(g)(3)

and 924 (a)(2). Id.

I.     LEGAL BACKGROUND

              In our constitutional order, a vague law is no law at all.
              Only the people’s elected representatives in Congress have
              the power to write new federal criminal laws. And when
              Congress exercises that power, it has to write statutes that
              give ordinary people fair warning about what the law
              demands of them. Vague laws transgress both those

                                             1

        Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 1 of 16
             constitutional requirements. They hand off the
             legislature’s responsibility for defining criminal behavior
             to unelected prosecutors and judges, and they leave people
             with no sure way to know what consequences will attach
             to their conduct. When Congress passes a vague law, the
             role of courts under our Constitution is not to fashion a
             new, clearer law to take its place, but to treat the law as a
             nullity and invite Congress to try again. United States v.
             Davis, 139 S.Ct 2319, 2323 (2019).

      The Court in Davis refutes that a court should look to “case-specific” facts

and judge the vagueness on the “real-world conduct” of individual defendants. Id.

The Court in Davis focused on the ambiguity of terms like “offense” and “by its

nature,” and ultimately deemed the residual clause definition of violent felony

unconstitutionally vague.

      In Rehaif v. United States, 139 S.Ct. 2191(2019), the Supreme Court

addressed whether the knowledge element of 18 U.S.C. § 922(g) required the

government to prove that a defendant knew he was in a class of people prohibited

from possessing firearms. The government argued that a defendant’s ignorance of

his status was not a defense, as ignorance of the law is no defense. Id. at 2198. In

rejecting that argument, the Court stated:

             This maxim, however, normally applies where a defendant
             has the requisite mental state in respect to the elements of
             the crime but claims to be ‘unaware of the existence of a
             statute proscribing his conduct.’ In contrast, the maxim
             does not normally apply where a defendant ‘has a
             mistaken impression concerning the legal effect of some
             collateral matter and that mistake results in his
             misunderstanding the full significance of his conduct,’
             thereby negating an element of the offense. Id.



                                             2

       Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 2 of 16
The Court in Rehaif stated that “in the provisions at issue here, the defendant’s

status is the crucial element separating innocent from wrongful conduct” and that

without the knowledge of that status, a defendant lacks the intent to make his

behavior wrongful. Id. at 2197.

      “No man shall be held criminally responsible for conduct which he could not

reasonably understand to be proscribed.” United States v. Harriss, 347 U.S. 612, 617

(1954). The Eighth Circuit has followed this doctrine by holding, “the vagueness

doctrine requires a criminal statute to ‘give a person of ordinary intelligence fair

notice that his contemplated conduct is forbidden.’” United States v. Auginash, 266

F.3d 781, 784 (8th Cir. 2001) (quoting Harriss).

             A vague regulation is constitutionally infirm in two
             significant respects. First, the doctrine of vagueness
             incorporates notions of fair notice or warning and a
             regulation violates the first essential due process of law by
             failing to provide adequate notice of prohibited conduct.
             In short, a regulation is void-for-vagueness if it forbids or
             requires the doing of an act in terms so vague that persons
             of common intelligence must necessarily guess at its
             meaning and differ as to its application.

             Second, the void-for-vagueness doctrine prevents arbitrary
             and discriminatory enforcement. Stephenson v. Davenport
             Community School District, 110 F.3d 1303 (8th Cir.
             1997).

“A vague law impermissibly delegates basic policy matters to policemen, judges,

and juries for resolution on an ad hoc and subjective basis.” Grayned v. City of

Rockford, 408 U.S. 104, 108-109 (1972). Vague laws also invite arbitrary power by

allowing prosecutors and courts to determine what is illegal. Sessions v. Dimaya,


                                           3

        Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 3 of 16
138 S.Ct. 1204, 1223-24 (2018) (Gorsuch, J., concurring). Although prosecutorial

discretion is broad, it is subject to constitutional constraints; the decision to

prosecute may not be based on the exercise of protected constitutional rights. Wayte

v. United States, 470 U.S. 598, 608 (1985) (citing United States v. Goodwin, 457

U.S. 368, 372 (1982)).

       “A two-pronged analysis is conducted in determining whether a statute is

unconstitutionally vague: 1) the statute must define the offense with sufficient

definiteness to provide fair warning or adequate notice as to what conduct is

prohibited, and 2) it must also define the offense in a manner that does not

encourage arbitrary and discriminatory enforcement.” United States v. Ghane, 673

F.3d 771, 777 (8th Cir. 2012).

       Void-for-vagueness challenges come in two types: as applied and facial. In an

as applied challenge, the defendant argues the statute does not provide fair notice

that his particular conduct exposes him to liability. A facial challenge, by contrast,

“is an attack on a statute itself as opposed to a particular application,” City of L.A. v.

Patel, 135 S. Ct. 2443, 2449 (2015), in which a defendant argues the statute is

impermissibly vague without regard to his own conduct.

       In 2015 the Supreme Court “squarely” rejected “the theory that a vague

provision is constitutional merely because there is some conduct that clearly falls

within the provision’s grasp.” Johnson v. United States, 135 S. Ct. 2551, 2560-61

(2015). The holdings of (as opposed to dicta in) prior Supreme Court cases, Johnson

explained, “refute any suggestion that the existence of some obviously [criminal

                                             4

        Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 4 of 16
conduct] establishes [a statute’s] constitutionality.” Id. at 2561 (emphasis in

original). See also Sessions v. Dimaya, 138 S. Ct. 1204, 1314 n.3 (2018) (explaining

that Johnson rejected that “a court may not invalidate a statute for vagueness if it is

clear in any of its applications”). Following Johnson, a defendant is no longer

required to establish that no set of circumstances exists under which [a statute]

would be valid.

II.   ARGUMENT

      18 U.S.C. § 922(g)(3) prohibits gun possession by anyone who is an unlawful

user of any controlled substance (as defined in section 102 of the Controlled

Substances Act (21 U.S.C. 802)).” Nowhere does Section 922(g)(3) define “unlawful

user.” This term - “unlawful user” - is facially vague in violation of the Due Process

Clause. A person of ordinary intelligence could not determine what conduct falls

within these categories, even as they have been construed and limited by judicial

opinions. Most important, the government must now prove as an element that a

defendant knew he was within a status of persons prohibited from possessing a

firearm. If the definition of that status is vague, then it would be impossible for the

government to prove the defendant’s knowledge.

      A. “Unlawful User”

      When assessing a vagueness claim, courts should look to the plain language

of the contested statute and any limiting construction that a court or enforcement

agency has proffered. See Kolender v. Lawson, 461 U.S. 352 (1983) and Village of

Hoffman Estates v. Flipside, 455 U.S. 489 (1982). The Eighth Circuit addressed §


                                            5

        Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 5 of 16
922(g)(3) in United States v. Turnbull, 349 F.3d 558 (8th Cir. 2003) (cert granted,

vacated on other grounds). The defendant in Turnbull contended there was

insufficient evidence “to show a temporal nexus between his drug use and his

possession of guns.” Id. at 561-562. The defendant also contended that “the district

court should have defined ‘unlawful user’ as someone ‘who uses narcotics so

frequently and in such quantities as to lose the power of self-control.’” Id. at 562

(quoting United States v. Herrera, 313 F.3d 882, 885 (5th Cir. 2002)).

      The court rejected this argument, noting that, viewed in the light most

favorable to the jury verdict, the evidence showed a sufficient temporal nexus

between regular drug use and the defendant’s possession of firearms. As to the

second issue, the Eighth Circuit found no abuse of discretion. Without laying down a

general test for what constitutes an “unlawful user,” the court held the defendant fit

within the statutory prohibition because he admitted to using methamphetamine, and

had methamphetamine, LSD, and drug paraphernalia.

      Turnbull offers little guidance on the scope of § 922(g)(3), but did rely on

United States v. Purdy, 264 F.3d 809 (9th Cir. 2001). Id. The defendant in Purdy

raised an as applied vagueness challenge, arguing § 922(g)(3) was “impermissibly

vague in the circumstances of [his] case.” 264 F.3d at 811. To determine whether

the facts of Purdy’s case put him on notice he was an “unlawful user of . . . a

controlled substance,” the Ninth Circuit had to construe the scope of § 922(g)(3).

Id. at 812. The court held a defendant qualifies as an unlawful user if his “drug use

[i]s sufficiently 1) consistent” (i.e., it occurred “on a regular basis”), 2) “prolonged”

                                            6

        Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 6 of 16
(i.e., it took place “over an extended period of time”), and 3) “close in time to his

gun possession” (i.e., “contemporaneously with his possession of a firearm”). Id. at

812-13. If, on the other hand, drug use is “infrequent and inconsistent,” or if it

occurs “in the distant past,” a defendant does not fall “within the statutory definition

of unlawful drug user.” Id. at 812.

       Two aspects of Purdy’s interpretation of § 922(g)(3) render the statute void

for vagueness.

       1. Liability Turns on Imprecise, Open-Ended Language.

       As Purdy clarifies, a person can drift in and out of “unlawful user” status

based on how recently and consistently he has used drugs. The statute does not

permanently disarm all persons who, at any point in their lives, were unlawful drug

users or addicts. Instead, it only applies to persons who are currently unlawful users

or addicts. Because of § 922(g)(3)’s “limited temporal reach,” someone who was

once an unlawful user can lose that status “by parting ways with illicit drug use” of

the kind proscribed by the statute. And even if a defendant qualifies as an unlawful

user, firearm possession is not illegal unless it occurs “sufficiently . . . close in time”

to his drug use. Purdy, 264 F.3d at 812; see also, e.g., United States v. Augustin, 376

F.3d 135, 138 (3d Cir. 2004) (explaining courts have imposed a “temporal nexus

between the gun possession and regular drug use” under § 922(g)(3)).

       Because of these features, the exact reach of § 922(g)(3) is not easily defined.

To determine whether a defendant is an “unlawful user,” courts must examine his

conduct referring to three nebulous, open-ended standards: 1) “consistent” (“on a

                                             7

        Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 7 of 16
regular basis”), 2) “prolonged” (“over an extended period of time”), and 3) “close in

time” (“contemporaneously”). Purdy, 264 F.3d at 812-13. These standards raise

more questions than they answer: How frequent is “consistent” drug use—daily?

Weekly? Monthly? How “prolonged” is an “extended” period of time - a week? Two

months? Three years? And how close is close enough for “close in time”—a week?

Two weeks? Five? Ten? The statute offers no clue how to answer these questions.

       Citing similar concerns, the Ninth Circuit in Weissman v. United States, 373

F.2d 799 (9th Cir. 1967), sustained a facial vagueness challenge to a statute

providing that “‘no citizen of the United States who is addicted to or uses narcotic

drugs . . . shall depart from or enter into . . . the United States, unless such person

registers . . . with a customs official . . . at a point of entry or a border customs

station.’” 373 F.2d at 799 (quoting 18 U.S.C. § 1407). The term “user of narcotics,”

the court wrote, “is unrestricted and general,” encompassing “any of a large number

of types of use of a narcotic drug.” Id. at 802. Even if the court imposed the

limitations not present in the text—e.g., that “one use is sufficient, unless occurring

in the distant past,” or that drug use must occur “within a reasonable period of time

prior to the date charged in the Indictment”—the statute would still suffer from

“indefiniteness” and “patent . . . uncertainty.” Id. at 803. As the court put it, “how

far past is the ‘distant’ past? . . . What is a ‘reasonable period of time’ before the

date of the offense[?]” Id. The statute provided no answers, and it would not “be

reasonable to expect the average citizen to have any knowledge, or even a

reasonable suspicion,” of the answers to these questions. Id. at 802. The Ninth

                                             8

        Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 8 of 16
Circuit therefore came to “the reluctant opinion . . . that the phrase ‘user of narcotic

drugs’ is so vague and indefinite as to constitute a denial of due process.” Id. at 803;

see also id. at 800 (“[T]he conclusion is inevitable that the phrase a ‘user of narcotic

drugs,’ or the phrase who ‘uses narcotic drugs’ (both being used interchangeably

herein), has no definite meaning, either technically or at common law.”). The logic

of Weissman is equally applicable here. 1

       Other courts have recognized that when criminal liability hinges on the

regularity or frequency of certain conduct, the statute at issue may be void for

vagueness. In Whatley v. Zatecky, 833 F.3d 762 (7th Cir. 2016), for instance, the



       1
         In United States v. Ocegueda, 564 F.2d 1363 (9th Cir. 1977), the defendant argued
that 18 U.S.C. § 922(h)(3)—the predecessor statute to § 922(g)(3), which is identical in all
material respects—was vague both facially and as applied to him. 564 F.2d at 1365. He
supported his facial-vagueness argument by citing to Weissman. Id. at 1366. The Ninth
Circuit found that case inapposite, however, because in the ten years between Weissman and
Ocegueda, the Supreme Court had “limit[ed] the scope of vagueness doctrine in non-First
Amendment cases,” with the result that courts in such cases could “only consider a vagueness
challenge on the facts of the instant case.” Id. The Ocegueda court therefore did not address
the defendant’s facial challenge, and it disregarded Weissman, which found § 1407 facially
vague. Id.

        As explained above, however, the Supreme Court’s 2015 opinion in Johnson has since
made clear that even outside the First Amendment context, courts may find a statute vague
on its face. Kolbe, 849 F.3d at 148 n.19. Accordingly, the relevant opinion for gauging the
facial vagueness of § 922(g)(3) is Weissman (which found a materially similar statute to be
facially vague), not Ocegueda (which decided only an as applied vagueness claim).

        A number of other circuits have rejected as applied vagueness challenges to
§ 922(g)(3). E.g., United States v. Edwards, 182 F.3d 333, 335-36 (5th Cir. 1999); United
States v. Edwards, 540 F.3d 1156, 1162 (10th Cir. 2008); United States v. Monroe, 233 F.
App’x 879, 881 (11th Cir. 2007) (unpublished). These cases are irrelevant for the same
reason as Ocegueda (and Purdy): they did not address the facial validity of § 922(g)(3);
rather, they determined only that the statute was not impermissibly vague as applied to a
particular defendant.

                                             9

           Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 9 of 16
petitioner was convicted under an Indiana statute punishing possession of cocaine

within 1,000 feet of a “youth program center,” which was defined as any “building

or structure that on a regular basis provides recreational, vocational, academic,

social, or other programs or services for persons less than eighteen (18) years of

age.” 833 F.3d at 765 (emphasis added). The Seventh Circuit held this statute was

unconstitutionally vague because the statute provided “no objective criteria for a

reasonable person to determine whether . . . a facility hosted youth programs on a

regular versus an irregular basis.” Id. at 778. The term “regular,” the court wrote,

was “subjective,” “standardless,” and “amorphous,” leaving defendants to “rely on

little more than conjecture” to determine when activities were frequent enough to

bring a building within the statutory definition. Id. at 778-79, 783. Because the

statute “failed to fix an ascertainable standard of guilt” and “forbade no specific or

definite act,” it was void for vagueness. Id. at 781.

      Other courts are in accord. See, e.g., Doe v. Snyder, 101 F. Supp. 3d 672, 686-

89 (E.D. Mich. 2015) (invalidating statute requiring sex offenders to notify registry

operators when they “regularly” or “routinely” engage in certain activities, since

“the commonly accepted meaning of the terms ‘regularly’ and ‘routinely’ do not

provide sufficient guidance to law enforcement or registrants to survive a due

process challenge both generally and as applied to Plaintiffs”); Does 1-5 v. Cooper,

40 F. Supp. 3d 657, 683-84 (M.D.N.C. 2014) (holding statute that “restricts access

to ‘any place where minors gather for regularly scheduled educational, recreational,

or social programs’” is void for vagueness because “[t]here is no indication how

                                           10

       Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 10 of 16
often such programming must occur in order to be ‘regularly scheduled,’” “how

many minors must gather to qualify,” or “how often minors must gather for such

programming” (emphasis added)).

      Section 922(g)(3), as construed in Purdy, suffers from the same flaws. It uses

subjective, standard-less, and amorphous language to define liability - including

language relating to the frequency of certain activity - and provides no indication of

the demarcation line between culpable and non-culpable drug use. See, e.g., United

States v. Reed, 114 F.3d 1067, 1069 (10th Cir. 1997) (quoting district court’s

observation that § 922(g)(3) “on its face provides no guidance as to how nearly

contemporaneous [drug use and gun possession] must be”);

      While acting without the benefit of the recent Supreme Court holdings, the

Eighth Circuit has ruled § 922(g)(3) is not unconstitutionally vague as applied, but

recognized in United States v. Bramer, 832 F.3d 908, 909 (8th Cir. 2016) that such a

challenge “could be meritorious under the right factual circumstances.” The statute

is therefore unconstitutionally vague. The Supreme Court assumed in Johnson that

using some imprecise language, such as “substantial risk” or “unreasonable risk,” is

generally not sufficient, on its own, to render a statute void for vagueness. See 135

S. Ct. at 2561. But the Eighth Circuit’s interpretation of § 922(g)(3) contains not just

one nebulous piece of language, but three—layered one on top of the other: (1)

“consistent” (i.e., “on a regular basis” rather than “infrequent”), (2) “prolonged”

(i.e., “over an extended period of time”), and (3) “close in time” (i.e.,

“contemporaneously” rather than “in the distant past”). Purdy, 264 F.3d at 812-13.

                                           11

       Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 11 of 16
A single instance of such capacious language might not pose vagueness problems in

isolation, but when enmeshed with multiple additional open-ended phrases, it

becomes constitutionally intolerable. The combined uncertainty of all three phrases

is too great to comply with the Due Process Clause.

       Moreover, the Johnson Court explained that while statutes calling for “the

application of a qualitative standard such as ‘substantial risk’ to real-world conduct”

may pass constitutional muster, vagueness concerns are heightened when defendants

must attempt to determine the scope of a statute in general, without reference to the

particular facts of a given case. Id. Here, where Mr. Madden brings a facial, rather

than as applied, challenge, Johnson’s approval of language such as “unreasonable

risk” is inapplicable.

     2. Neither the Statute Nor Case Law Explains What Renders Use
“Unlawful.”

       To be subject to liability under § 922(g)(3), a defendant must be not just a

user of controlled substances, but an “unlawful” user. The statute does not contain a

definition of “unlawful,” but Black’s Law Dictionary defines that word to mean “1)

Not authorized by law; illegal; 2) Criminally punishable; 3) Involving moral

turpitude.” United States v. Herrera, 289 F.3d 311, 321 (5th Cir. 2002). Although

federal law prohibits possession, distribution, and transportation of drugs, “[n]o

federal statute specifically makes it illegal . . . to be a ‘user’ of drugs.” Id. The

Controlled Substances Act’s “Congressional findings” section distinguishes between

use and other acts, such as possession, by providing that “[t]he illegal importation,


                                            12

       Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 12 of 16
manufacture, distribution, and possession and improper use of controlled substances

have a substantial and detrimental effect on the health and general welfare of the

American people.” 21 U.S.C. § 801(2). Thus the CSA “does not mention

the illegal use of controlled substances, only the improper use of controlled

substances.” Herrera, 289 F.3d at 321 n.8 (emphasis in original). 2

       Because “being a ‘user’ is not by itself illegal under any federal or state

statute,” Congress “could not have used the words ‘unlawful user’ to refer to

conduct prohibited by statute.” Id. at 322. Therefore, “the only definition of

‘unlawful’ [in Black’s Law Dictionary] that might be applicable is the third”—that

is, “involving moral turpitude.” Id. But the “common and ordinary meaning” of this

phrase “give[s] us little guidance.” Id. Numerous federal courts have recognized, for

example, that the phrase “crime of moral turpitude” “falls well short of clarity”; is “a

stale, antiquated, and, worse, meaningless phrase”; is “rife with contradiction, a

fossil, and an embarrassment to a modern legal system”; presents a “murky statutory

standard”; is “perhaps the quintessential example of an ambiguous phrase”;

embodies a concept that is “nebulous” and “notoriously plastic”; and is a term for

which “there is no useful definition.” Islas-Veloz v. Whitaker, 914 F.3d 1249, 1257-



       2
         Indeed, as the Herrera court noted, it is not clear that Congress could “make the
status of being a ‘user,’ by itself, illegal.” Id. at 321. In Robinson v. California, 370 U.S.
660 (1962), the Supreme Court struck down a statute making it illegal to “be addicted to the
use of narcotics.” 370 U.S. at 667-68. Because the statute criminalized “the ‘status’ of
narcotic addiction,” rather than “the use of narcotics,” the Court held it violated the Eighth
Amendment’s ban on cruel and unusual punishment. Id. at 666. Being a drug user, like being
an addict, is a “status.” Punishment for possessing a gun as an “unlawful user” of drugs may
therefore contravene the Eighth Amendment. Herrera, 289 F.3d at 321-22 & n.9.
                                             13

       Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 13 of 16
58 (9th Cir. 2019) (Fletcher, J., concurring) (citations omitted). It is impossible to

“establish coherent criteria” for what qualifies as a crime of moral turpitude and

what does not. Id. at 1258. The term is “hopelessly and irredeemably vague. Id. at

1257.

        Although the Supreme Court held in Jordan v. De George, 341 U.S. 223

(1951), that that phrase is not void for vagueness as applied to fraud offenses,

seventy years of experience have proven that, in other contexts, “crime of moral

turpitude” is, “without question, . . . ambiguous.” Id. at 1258; see also, e.g., Garcia-

Meza v. Mukasey, 516 F.3d 535, 536 (7th Cir. 2008) (describing “crime involving

moral turpitude” as “notoriously baffling”). Thus the phrase “unlawful user” in

§ 922(g)(3), which invokes the concept of moral turpitude, provides little guidance

as to what conduct the statute proscribes. See Herrera, 289 F.3d at 323 (concluding

§ 922(g)(3) “remains ambiguous” even “after seizing everything from which aid can

be derived”). 3 This uncertainty, compounded by the uncertainty inherent in the open-

ended language described above, renders § 922(g)(3) void for vagueness.



        3
         Based on this ambiguity, the panel in Herrera invoked the rule of lenity to give
§ 922(g)(3) a narrow construction. Id. at 323-24. The en banc Fifth Circuit subsequently
reversed the judgment in Herrera, concluding—under the extremely deferential “devoid of
evidence” standard—that there was sufficient trial evidence to establish the defendant was
an unlawful user of drugs. United States v. Herrera, 313 F.3d 882, 885 (5th Cir. 2002) (en
banc) (per curiam). The en banc opinion did not address at all the thorough analysis in the
panel opinion. Id. at 884-85. Instead, it simply noted the government’s concession that for
a defendant to qualify as an unlawful user, “his drug use would have to be with regularity
and over an extended period of time”—and then, in one sentence, concluded the government
had met this standard. Id. at 885. Because the reasoning in the Herrera panel opinion is
persuasive, and because the en banc court provided no explanation or reason to disregard it,
Mr. Williams cites the panel opinion here in support of his position.
                                            14

        Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 14 of 16
       Rehaif changed how the Court should view the importance of the different

statuses of 18 U.S.C. § 922(g). One can commit the offense under this section if he

is: (1) a felon; (2) a fugitive from justice; (3) unlawful user of or addicted to a

controlled substance; (4) adjudicated mentally defective; (5) an illegal alien; (6)

dishonorably discharged from the Armed Forces; (7) has renounced his citizenship;

(8) subject to a Court order similar to an ex parte order; and (9) convicted of a

misdemeanor crime of domestic violence.

       Except for subdivision (3), each subdivision share a common trait – a

definitive start date. It is clear, exactly, when a person falls into one status; usually a

court order or proceeding or some authority has made a determination that is

communicated to the defendant.

       The statute is silent, however, as to when someone becomes an unlawful user

of a controlled substance. This silence is at the heart of the vagueness challenge

before the court. Especially given Rehaif and Davis, an ordinary person must be

given notice as to when he is subject of the prohibitions of § 922(g)(3). This statute

gives no fair warning or adequate notice as to when someone who has used a

controlled substance becomes a part of the prohibited class, nor does it state when

someone in the past has used a controlled substance is no longer a part of that

prohibited class, or even if leaving the prohibited class is legally possible. For all

these reasons, § 922(g)(3) is unconstitutionally vague.




                                            15

       Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 15 of 16
                                       CONCLUSION

       Based on Davis and Rehaif and the serious stakes attending noncompliance,

the need for clarity in statutory language is essential. Section 922(g)(3) does not

meet this “higher” standard. Because the statute, as construed by the courts, uses

multiple ambiguous phrases layered on top of one another (“consistent,”

“prolonged,” “close in time”), and because it employs terms with no readily apparent

meaning (“unlawful” user, “public morals, health, safety, or welfare”), § 922(g)(3)

fails to give a person of ordinary intelligence fair notice or adequate warning of what

conduct is prohibited. The court should therefore dismiss the indictment.


                                             Respectfully submitted,



                                                    /s/Lesley D. Smith
                                                    Lesley D. Smith
                                                    Assistant Federal Public Defender
                                                    1000 Walnut Suite 600
                                                    Kansas City, MO 64106
                                                    (816) 471-8282


                                CERTIFICATE OF SERVICE

       It is CERTIFIED that the foregoing was electronically filed on this day of 24th day of

August, 2020, and that a copy was e-mailed to all parties pursuant to the ECF system.

                                                    /s/ Lesley D. Smith
                                                    Lesley D. Smith




                                               16

        Case 4:20-cr-00121-BCW Document 30 Filed 08/24/20 Page 16 of 16
